Citation Nr: 1044784	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The Veteran has had Level II or Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear since the 
grant of service connection.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination must 
be made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings should 
be considered for separate periods of time, known as staged 
ratings).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disability exhibited 
symptoms that would warrant different ratings, staged ratings are 
not warranted.

The appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, as shown by audiometry, including a controlled speech 
discrimination test (Maryland CNC), and puretone audiometry, by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone threshold 
at 1000 hertz is 30 decibels or less, and the threshold at 2000 
hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table 
VII is then used to determine the rating assigned by combining 
the Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

History and Analysis

The Veteran submitted his claim for service connection for 
bilateral hearing loss in April 2006.  A November 2006 rating 
decision granted the Veteran service connection for bilateral 
hearing loss, and assigned an initial noncompensable rating, 
effective from April 28, 2006.  The Veteran filed a notice of 
disagreement with this decision in January 2007 and seeks a 
compensable initial rating for his service-connected bilateral 
hearing loss.  

A March 2006 private audiological examiner noted that the Veteran 
was being seen for decreased hearing in both ears, more 
significant on the right.  The examiner noted that speech 
reception thresholds remained within normal range for each ear 
and that word recognition ability was excellent on the left and 
good on the right.  The audiological evaluation from March 2006 
appears to show:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
60
70
LEFT
10
35
45
50

Although it is not entirely clear that the Maryland CNC test was 
employed in the speech recognition scores noted below, no 
prejudice inures to the Veteran.  The Board will consider rating 
the Veteran's scores under both Table VI and Table VIa, which 
allows for rating when there are issues with speech 
discrimination scores.  38 C.F.R. § 4.85.  In any event, the 
Board notes that the results of the March 2006 hearing test are 
completely consistent with the subsequent scores obtained in the 
November 2006 VA examination.  The right ear average puretone 
threshold was 49 decibels and speech recognition was listed as 90 
percent.  Under Table VI, such right ear hearing acuity is 
considered Level II.  Using Table VIa, the hearing impairment is 
Level III in the right ear.  The left ear average puretone 
threshold was 35 decibels and speech recognition was 100.  Under 
Table VI, such right ear hearing acuity is considered Level I.  
Using Table VIa, the hearing impairment is Level I in the right 
ear.  Using any set of these results, combining the hearing level 
designations for the two ears under Table VII results in a 
noncompensable rating under Code 6100.  38 C.F.R. § 4.85, Table 
VII.  

The Veteran was provided a VA audiological examination in 
November 2006.  The examiner noted that the Veteran reported his 
chief complaint was long standing hearing loss, right greater 
than left.  The objective testing results show:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
55
75
LEFT
10
35
50
60

The right ear average puretone threshold was 50 decibels and 
speech recognition was 86 percent.  Under Table VI, such right 
ear hearing acuity is considered Level II.  The left ear average 
puretone threshold was 39 decibels and speech recognition was 84 
percent.  Under Table VI, such left ear hearing acuity is 
considered Level II.  Combining the hearing level designations 
for the two ears under Table VII results in a noncompensable 
rating under Code 6100.  38 C.F.R. § 4.85, Table VII.   

It is the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
acknowledges the contentions of the Veteran's representative in 
the January 2007 notice of disagreement that the VA examination 
is somehow inadequate.  However, the Board has reviewed the 
findings from the November 2006 VA examination provided for this 
claim.  The examination of the Veteran appears to be both 
thorough and complete and the examiner indicated that speech 
reception thresholds were in agreement with pure tone results.  
There is no indication of prejudice on the part of the examiner 
from a review of the record before the Board and there is no 
competent medical evidence rebutting the examiner's findings.  
There is also no indication in the record that the proper steps 
to ensure an adequate test were not taken.  The Board further 
notes that the current rating is also based on a March 2006 
audiological evaluation that the Veteran himself provided in 
support of his claim, and there is no indication in the test 
report that this test was not properly conducted.  In terms of 
the adequacy of the examinations regarding evaluation of the 
disability on an extraschedular basis, that is addressed below.  

Based on the evidence of record, the Board finds that a 
compensable rating loss is not warranted for the Veteran's 
bilateral hearing loss since the grant of service connection.  
The pertinent examinations are the March 2006 private 
examination, which appears to show the Veteran had at worst Level 
III right ear hearing acuity and Level II left ear hearing 
acuity, and the November 2006 VA examination, which shows the 
Veteran had Level II right ear hearing acuity and Level II left 
ear hearing acuity.  Therefore, the Board finds that the Veteran 
has Level II or Level III right ear hearing acuity and Level II 
left ear hearing acuity, resulting in a noncompensable percent 
rating under Code 6100.  

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  As for the level of hearing 
loss, as explained above, this must be determined by appropriate 
studies, and in this case, the studies performed indicate a zero 
percent level of hearing loss according to VA rating standards.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected bilateral hearing loss does not more 
nearly approximate the criteria for a compensable evaluation than 
those for noncompensable evaluation since the grant of service 
connection.  Therefore, the Veteran's claim for an initial 
compensable rating for bilateral hearing loss must be denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's 
claim under C.F.R. § 3.321(b)(1) because the RO also adjudicated 
the claim on an extraschedular basis in the June 2007 statement 
of the case.  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the increased 
disability rating at issue.

The U.S. Court of Appeals for Veterans Claims (Court) in Martinak 
v. Nicholson, 21 Vet. App. 447, 453-5 (2007) held that a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in the final report of the examination to 
facilitate determinations regarding extraschedular consideration.  
The Court noted that unlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  See Martinak, 21 Vet. App. at 455.

While the March 2006 private examiner and November 2006 VA 
examiners did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss, the Board finds 
that no prejudice results to the Veteran.  Crucially, neither the 
Veteran nor his representative has indicated that there are any 
functional effects caused by the Veteran's hearing loss.  The 
Veteran had ample opportunity to furnish evidence of functional 
effects to VA.  He did not.  See 38 U.S.C.A. § 5107(a) (West 
2002).  Therefore, while the private March 2006 and November 2006 
VA examinations are defective under Martinak, the Board finds 
that the evidence of record is sufficient for the Board to 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers puretone decibel 
hearing loss and speech discrimination hearing loss.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  As the Veteran has not 
reported any functional effects caused by his hearing disability, 
any such functional effects do not constitute an exceptional or 
unusual disability picture, which warrants consideration of an 
extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss by a letter in May 2006, before the rating decision 
that is the subject of this appeal.  This letter provided the 
Veteran with the specific notice required by Dingess, including 
information necessary for establishing an initial rating and 
regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim and any timing issues 
were nonprejudicial to the Veteran, particularly as there has 
been a subsequent adjudication.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records.  Private treatment 
records are associated with the claims folder.  The Veteran was 
given a VA examination in connection with the claim.  Statements 
of the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


